DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHAFFNER et al. (US 2014/0242420 A1, hereinafter SCHAFFNER).   

    PNG
    media_image1.png
    463
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    638
    media_image2.png
    Greyscale


As per claim 1 SCHAFFNER discloses, a rechargeable energy storage system (See Fig.1, Item#10, discloses a rechargeable battery module) comprising:
a battery pack having a voltage current temperature module (See Fig.1, Items#100, disclose a battery pack comprising a plurality of battery modules 100, See Fig.4A, disclose each module 100 comprising a temperature sensor, voltage sensors and current sensor 103 providing measured voltage and temperature to battery module processor 110), and a plurality of battery modules (See Fig.1, discloses a plurality of battery modules 100), wherein respective ones of the plurality of battery modules have a plurality of battery cells, Par.16, discloses “The at least one module may include a plurality of cells”), and are operable to:
store a module identifier that encodes at least one parameter of the plurality of battery cells (See Fig.4A, Item#110, discloses the module comprising a battery module processor. Fig.5, discloses the battery module processor comprising a security and identification component 116 which as disclosed in Par.52 “…may store information related to the identification of the module 100. For example, the identification information may identify different aspects of the module 100, such as the module maker, chemistry type, number of cells, serial number, manufacture date, mass, new and aged capacity data, minimum and maximum operation voltage, minimum and maximum safe voltage, maximum current demand, expected life in years, calibration parameters, a code to define the compatibility of the module 100 with the aircraft system 500”);
receive a configuration request from the voltage current temperature module; and
transfer the module identifier to the voltage current temperature module in response to the configuration request (See Fig.4A, discloses the battery module processor is in communication with the sensors and samples their values); and
a battery controller in communication with the voltage current temperature module (See Fig.4B, discloses the battery master controller receives the output of the voltage temperature current module “E”), and operable to:
send a status request to the voltage current temperature module (See Fig.2, discloses a 2- way communication between the battery module system and the battery master system, the communication to exchange requests for data and measured values are exchanged between the 2 controllers, Par.45, discloses tests can be performed on an on-demand basis and the results are transmitted to the master control module);
receive the plurality of module identifiers from the voltage current temperature module in response to the status request (See Par.14 and 61, discloses the master controller determines the chemistry of the each battery module and may determine the modules have different chemistry are incompatible, Par.55, discloses the compatibility issues may be done by receiving the serial number of the different modules. Par.71 further discloses the compatibility with the system followed by compatibility with other modules is checked); and
compare the plurality of module identifiers to determine either a match or at least one mismatch among the plurality of parameters of the plurality of battery modules (See Par.71, discloses that identifiers such as chemistry, age, hard expiration date are checked to determine if a mismatch exists between the plurality of battery modules).

As per claim 2, SCHAFFNER discloses the rechargeable energy storage system according to claim 1 as discussed above, wherein the respective ones of the plurality of battery modules include an interconnect circuit board electrically coupled to the plurality of battery cells, and operable to store the module identifier (See Fig.4A, Item#110, discloses the module comprising a battery module processor. Fig.5, discloses the battery module processor comprising a security and identification component 116 which as disclosed in Par.52 “…may store information related to the identification of the module 100. For example, the identification information may identify different aspects of the module 100, such as the module maker, chemistry type, number of cells, serial number, manufacture date, mass, new and aged capacity data, minimum and maximum operation voltage, minimum and maximum safe voltage, maximum current demand, expected life in years, calibration parameters, a code to define the compatibility of the module 100 with the aircraft system 500”).

As per claim 3, SCHAFFNER discloses the rechargeable energy storage system according to claim 1, wherein the at least one parameter indicates a cell chemistry of the plurality of battery cells in a corresponding one of the plurality of battery modules (See Pars.14, 52, 61 and 71, disclose that the module stores cell chemistry information in the security/identification component 116 and that the master battery system 200 determines if modules have different chemistries followed by compatibility check if it is determined that the modules have cells of different chemistry).

As per claim 4, SCHAFFNER discloses the rechargeable energy storage system according to claim 1 as discussed above, wherein the at least one parameter indicates a module configuration of the plurality of battery cells in a corresponding one of the plurality of battery modules (See Par.71, discloses the master 200 may check the age of the battery and hard expiration date. Applicant’s specification defines module configuration as “operational life of the plurality of battery cells” [Par.15 of PGPUB]).

As per claim 5, SCHAFFNER discloses the rechargeable energy storage system according to claim 1, wherein the battery controller is further operable to:
disable one or more of a charging and a discharging of the battery pack in response to the plurality of module identifiers indicating the at least one mismatch among the plurality of parameters of the plurality of battery modules (See Pars.14, 52, 61 and 71, disclose that the module stores cell chemistry information in the security/identification component 116 and that the master battery system 200 determines if modules have different chemistries followed by compatibility check if it is determined that the modules have cells of different chemistry. Par.69, discloses if module is determined to be incompatible with the other modules, then the incompatible module is disconnected and prevented from charging/discharging) ; and
set a flag that requests resolution of the at least one mismatch (See Par.69, discloses “If the module 100 is not compatible, the master processor 210 may generate an appropriate error message for communication with the aircraft host system 300. The master processor 210 may also cause a visible error indication that may assist a mechanic to determine which module 100 is incompatible.”).

As per claim 9, SCHAFFNER discloses the rechargeable energy storage system according to claim 1 as discussed above, wherein the battery pack and the battery controller are mountable in a vehicle (See Par.5, discloses the battery system is related to a vehicle such as an aircraft).

As per claim 10, SCHAFFNER discloses a method for verifying installation of a battery module in a battery pack, the method comprising:
storing a module identifier in the battery module, wherein the module identifier encodes at least one parameter of a plurality of battery cells in the battery module (See Fig.4A, Item#110, discloses the module comprising a battery module processor. Fig.5, discloses the battery module processor comprising a security and identification component 116 which as disclosed in Par.52 “…may store information related to the identification of the module 100. For example, the identification information may identify different aspects of the module 100, such as the module maker, chemistry type, number of cells, serial number, manufacture date, mass, new and aged capacity data, minimum and maximum operation voltage, minimum and maximum safe voltage, maximum current demand, expected life in years, calibration parameters, a code to define the compatibility of the module 100 with the aircraft system 500”);
receiving a configuration request at the battery module from a voltage current temperature module of the battery pack; transferring the module identifier from the battery module to the voltage current temperature module in response to the configuration request (See Fig.4A, discloses the battery module processor is in communication with the sensors and samples their values, also See Fig.2, discloses a 2- way communication between the battery module system and the battery master system, the communication to exchange requests for data and measured values are exchanged between the 2 controllers, Par.45, discloses tests can be performed on an on-demand basis and the results are transmitted to the master control module); and
comparing the module identifier of the battery module with a plurality of additional module identifiers of a plurality of additional battery modules in the battery pack to determine either a match or at least one mismatch of the module identifier of the battery module with the plurality of additional module identifiers of the plurality of additional battery modules (See Par.71, discloses that identifiers such as chemistry, age, hard expiration date are checked to determine if a mismatch exists between the plurality of battery modules, this is done by comparing the identifiers and determining a mismatch in chemistry, age, expiration date or other identifiers).

As per claim 11, SCHAFFNER discloses the method according to claim 10 as discussed above, further comprising:
electrically coupling an interconnect circuit board of the battery module with the plurality of battery cells, wherein the module identifier is stored in the interconnect circuit board (See Fig.4A, Item#110, discloses the module comprising a battery module processor. Fig.5, discloses the battery module processor comprising a security and identification component 116 which as disclosed in Par.52 “…may store information related to the identification of the module 100. For example, the identification information may identify different aspects of the module 100, such as the module maker, chemistry type, number of cells, serial number, manufacture date, mass, new and aged capacity data, minimum and maximum operation voltage, minimum and maximum safe voltage, maximum current demand, expected life in years, calibration parameters, a code to define the compatibility of the module 100 with the aircraft system 500”).

As per claim 12, SCHAFFNER discloses the method according to claim 10, wherein the at least one parameter indicates a cell chemistry of the plurality of battery cells in the battery module (See Pars.14, 52, 61 and 71, disclose that the module stores cell chemistry information in the security/identification component 116 and that the master battery system 200 determines if modules have different chemistries followed by compatibility check if it is determined that the modules have cells of different chemistry).

As per claim 13, SCHAFFNER discloses the method according to claim 10 as discussed above, wherein the at least one parameter indicates a module configuration of the plurality of battery cells in the battery module (See Par.71, discloses the master 200 may check the age of the battery and hard expiration date. Applicant’s specification defines module configuration as “operational life of the plurality of battery cells” [Par.15 of PGPUB]).

As per claim 14, SCHAFFNER discloses the method according to claim 13 as discussed above, wherein the module configuration is an operational life of the plurality of battery cells (See Par.71, discloses the master 200 may check the age of the battery and hard expiration date).

As per claim 15, SCHAFFNER discloses the method according to claim 10 as discussed above, further comprising:
disabling one or more of a charging and a discharging of the battery pack in response to the module identifier and the plurality of additional module identifiers indicating the at least one mismatch (See Pars.14, 52, 61 and 71, disclose that the module stores cell chemistry information in the security/identification component 116 and that the master battery system 200 determines if modules have different chemistries followed by compatibility check if it is determined that the modules have cells of different chemistry. Par.69, discloses if module is determined to be incompatible with the other modules, then the incompatible module is disconnected and prevented from charging/discharging); and
setting a flag that requests resolution of the at least one mismatch (See Par.69, discloses “If the module 100 is not compatible, the master processor 210 may generate an appropriate error message for communication with the aircraft host system 300. The master processor 210 may also cause a visible error indication that may assist a mechanic to determine which module 100 is incompatible.”).

As per claim 17, SCHAFFNER discloses A battery pack comprising:
a plurality of battery modules (See Fig.1, Items#100, disclose a battery pack comprising a plurality of battery modules 100); and
a voltage current temperature module connected to the plurality of battery modules (See Fig.4A, disclose each module 100 comprising a temperature sensor, voltage sensors and current sensor 103 providing measured voltage and temperature to battery module processor 110), wherein respective ones of the plurality of battery modules include:
a plurality of battery cells (Par.16, discloses “The at least one module may include a plurality of cells”); and
an interconnect circuit board electrically coupled to the plurality of battery cells, in communication with the voltage current temperature module, and
operable to:
store a module identifier that encodes at least one parameter of the plurality of battery cells (See Fig.4A, Item#110, discloses the module comprising a battery module processor. Fig.5, discloses the battery module processor comprising a security and identification component 116 which as disclosed in Par.52 “…may store information related to the identification of the module 100. For example, the identification information may identify different aspects of the module 100, such as the module maker, chemistry type, number of cells, serial number, manufacture date, mass, new and aged capacity data, minimum and maximum operation voltage, minimum and maximum safe voltage, maximum current demand, expected life in years, calibration parameters, a code to define the compatibility of the module 100 with the aircraft system 500”);
receive a configuration request from the voltage current temperature module (See Fig.4A, discloses the battery module processor is in communication with the sensors and samples their values, also See Fig.2, discloses a 2- way communication between the battery module system and the battery master system, the communication to exchange requests for data and measured values are exchanged between the 2 controllers, Par.45, discloses tests can be performed on an on-demand basis and the results are transmitted to the master control module); and
transfer the module identifier via to the voltage current temperature module in response to the configuration request, wherein the plurality of module identifiers of the plurality of battery modules are suitable to determine either a match or at least one mismatch among the plurality of module identifiers of the plurality of battery modules (See Par.71, discloses that identifiers such as chemistry, age, hard expiration date are sent to the master module and are checked to determine if a mismatch exists between the plurality of battery modules, this is done by comparing the identifiers and determining a mismatch in chemistry, age, expiration date or other identifiers).

As per claim 18, SCHAFFNER discloses the battery pack according to claim 17 as discussed above, wherein the at least one parameter indicates a cell chemistry of the plurality of battery cells (See Pars.14, 52, 61 and 71, disclose that the module stores cell chemistry information in the security/identification component 116 and that the master battery system 200 determines if modules have different chemistries followed by compatibility check if it is determined that the modules have cells of different chemistry).

As per claim 19, SCHAFFNER discloses the battery pack according to claim 17 as discussed above, wherein the at least one parameter indicates a module configuration of the plurality of battery cells (See Par.71, discloses the master 200 may check the age of the battery and hard expiration date. Applicant’s specification defines module configuration as “operational life of the plurality of battery cells” [Par.15 of PGPUB]).

As per claim 20, SCHAFFNER discloses the battery pack according to claim 19 as discussed above, wherein the module configuration of the plurality of battery cells is an operational life of the plurality of battery cells (See Par.71, discloses the master 200 may check the age of the battery and hard expiration date).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAFFER in view of DELEVSKI (US 2018/0026457 A1, hereinafter DELEVSKI).
As per claims 6 and 16, SCHAFFNER discloses the rechargeable energy storage system according to claims 1 and 10 as discusses above, however SCHAFFNER does not disclose wherein the battery controller is further operable to automatically adjust a pack charging profile of the battery pack in response to the plurality of module identifiers indicating the at least one mismatch among the plurality of parameters of the plurality of battery modules.
DELEVSKI discloses a battery charger which detects that the battery pack comprises a plurality of batteries comprising different chemistry and wherein the charger controller is further operable to automatically adjust a pack charging profile of the battery pack in response to the plurality of module identifiers indicating the at least one mismatch among the plurality of parameters of the plurality of battery modules (See Par.36, discloses the smart sensor 210 may be configured to store information about the battery including the age of each battery, battery cell or battery module, an associated manufacturer of the battery, battery cell or battery module, a battery type or types of each component of the battery module, and the like", Pars.42-45 and Fig.5, disclose a charging profile 500 for a mixed-type battery module such as lithium ion and lead acid batteries, the charging profile may include a plurality of section and a charging limit may be set based on sensed temperature. Fig.7, further discloses at steps #725 and #735 that a charging profile of a battery pack comprising different chemistries is different than that of a single type battery).
SCHAFFNER and DELEVSKI are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SCHAFFNER with that of DELEVSKI such that battery controller is further operable to automatically adjust a pack charging profile of the battery pack in response to the plurality of module identifiers indicating the at least one mismatch among the plurality of parameters of the plurality of battery modules for the benefit of allowing the battery system to continue to operate using the different battery modules without the need for intervention from the user.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAFFER in view of DELEVSKI and in further view of BRYNGELSSON et al. (US 2016/0181838 A1, hereinafter BRYNGELSSON).
As per claim 7, SCHAFFNER and DELEVSKI disclose the rechargeable energy storage system according to claim 6 as discussed above, however SCHAFFNER and DELEVSKI do not disclose wherein the pack charging profile is a minimum charging profile based on a slowest module charging profile of at least one of the plurality of battery modules.
BRYNGELSSON a method for controlling an energy storage system wherein a plurality of different batteries having mismatches properties each having a different charging/discharging capability wherein the pack charging profile is a minimum charging profile based on a slowest module charging profile of at least one of the plurality of battery modules (See Pars.9-10, disclose that the charging/discharging capability is set to the minimum of the energy storage devices. Par.12, discloses that controlling the charging based on the battery module having the lowest power capability has the advantage of protecting the battery against damaging current and also reduces the cost by eliminating the need to individually control all the battery modules).
SCHAFFNER, DELEVSKI and BRYNGELSSON are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SCHAFFNER and DELEVSKI with that of BRYNGELSSON such that the pack charging profile is a minimum charging profile based on a slowest module charging profile of at least one of the plurality of battery modules for the benefit of protecting the battery against damaging current and reducing the cost by eliminating the need to individually control all the battery modules (See BRYNGELSSON, Par.12)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAFFER in view of DELEVSKI and in further view of LI (CN 107402355 A, hereinafter LI)
As per claim 8, SCHAFFNER and DELEVSKI disclose the rechargeable energy storage system according to claim 6, however SCHAFFNER and DELEVSKI do not disclose wherein the pack charging profile is a blended pack charging profile that provides a weighted average of a plurality of module charging profiles of the plurality of battery modules.
LI discloses a method of determining a charging curve comprising deriving a plurality of charging curves of a battery under different conditions and averaging the charging curves to arrive at an average curve which is adopted as the charging curve (See Abstract).
SCHAFFNER, DELEVSKI and LI are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SCHAFFNER and DELEVSKI with that of LI by averaging the plurality of charging curves for the plurality of battery modules to arrive at the charging curve used for charging the battery pack. Even though LI does not disclose using weighted average method, the examiner explains that the weighted average is a variation of the averaging method where items are given a weight according to their importance and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the weighted average method for the benefit of providing a more accurate result which highlights for example the need to protect the plurality of matched modules over the single mismatched module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859